Citation Nr: 1637969	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 2010 for the award of service connection for bilateral hammertoes.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for bilateral knee disabilities.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for chronic bronchitis.

9.  Entitlement to service connection for bilateral hearing loss disability.

10.  Entitlement to service connection for the residuals of a traumatic brain injury.

11.  Whether new and material evidence has been presented to reopen a claim for service connection for a right ankle disability.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for a cardiac disability.



ATTORNEY FOR THE BOARD

L. M. Barnard


INTRODUCTION

The Veteran served on active duty from June 25 to November 8, 1985 and from May 1986 to December 1988.

This appeal arose before the Board of Veterans' Appeals (Board) from rating actions issued in March 2010, November 2011, August 2013, and January and February 2015, by the St. Louis, Missouri Department of Veterans Affairs (VA), Regional Office (RO).  

The issue of entitlement to service connection for headaches has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issues of entitlement to service connection for a bipolar disorder and dementia were raised in a September 2010 statement, but these were also not adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for neck, left ankle, bilateral knee, back disabilities, chronic bronchitis, sleep apnea, hypertension, and a cardiac condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bilateral hammertoes in June 2008 and this decision is final; the Veteran did not reopen the claim until April 11, 2010.

2.  Prior to April 2015, the Veteran's PTSD was manifested by the following: trouble sleeping, frequent nightmares, anxiety attacks every other day, episodes of anger and irritability, limited contact with others, depression and "massive" anxiety attacks, and flashbacks. The symptoms resulted in occupational and social impairment with reduced reliability and productivity plus difficulty in establishing and maintaining effective work and social relationships.

3.  Subsequent to April 2015 the Veteran's PTSD was manifested by the following: a depressed mood; anxiety; suspiciousness; near-continuance panic or depression that affected the ability to function; chronic sleep impairment; mild memory loss; intermittently illogical, obscure, or irrelevant speech; impaired judgment; disturbances of mood and motivation; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances (including work settings); suicidal ideation; obsessional rituals; impaired impulse control; and intermittent inability to perform activities of daily living (such as maintaining personal hygiene).

4.  The maximum evaluation is assigned to the Veteran's tinnitus.

5.  The Veteran does not have a bilateral hearing loss disability that is related to service.

6.  The Veteran does not have residuals of a TBI that are related to his period of service.  

7.  In November 2011, the RO denied entitlement to service connection for a right ankle disability; the Veteran did not appeal this decision and it became final.

8.  Evidence received since the November 2011 RO decision does not relate to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 11, 2010 for the award of service connection for bilateral hammertoes have not been met.  38 C.F.R. § 3.400 (2015).

2.  The criteria for a 50 percent disability evaluation prior to April 2015 and for a 70 percent disability evaluation subsequent to April 2015 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Tinnitus is rated at the maximum and there are no criteria for a higher schedular rating.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.87, DC 6260 (2015).

4.  A bilateral hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a), 4.85 (2015).

5.  Residuals of a TBI were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

6.  The November 2011 decision that denied entitlement to service connection for a right ankle disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§°3.156(b), 20.1100(a) (2015).

7.  The evidence received since the November 2011 RO decision is not new and material, as it does not raise a reasonable possibility of substantiating the claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in April, May (two) and September 2010, January 2011, October 2012, July 2013, February, May and December 2014, and in March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in December 2010, November 2014, and April 2015, resulting in relevant opinions.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate as to certain claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, as will be further explained below, the examination pertaining to the Veteran's joint and respiratory complaints has been determined to be inadequate and another examination will be ordered.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190   (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §°4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2015).

New and material

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a) , 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Factual background and analysis

Earlier effective date for service connection for hammertoes

In November 2011, the RO issued a rating decision in which entitlement to service connection for bilateral hammertoes was granted.  The effective date of this award was April 11, 2010.  However, the Veteran believes that an earlier effective should be awarded, stating that he had originally filed his claim for service connection in 2007.

The evidence of record demonstrates that the Veteran filed a claim for service connection for bilateral hammertoes on December 6, 2007.  On June 18, 2008, the RO issued a rating action that denied entitlement to service connection.  The Veteran was notified of this decision on June 30, 2008.  On August 8, 2008, he submitted a statement in which he requested that this claim be reopened.  Correspondence was sent to the Veteran on August 29, 2008 that acknowledged the receipt of his August 2008 statement.  This correspondence also advised the Veteran that the prior denial of service connection for bilateral hammertoes would not be reconsidered unless there was clear and unmistakable error in the prior decision, or additional evidence was submitted by the Veteran, or a notice of disagreement was received.  He was informed as well that any notice of disagreement or any additional evidence had to be received within one year of the initial notification letter (that is, one year from the June 30, 2008 notification).  No notice of disagreement or any additional evidence was received within the applicable time limits.  Therefore, the December 2007 rating action is final.  See 38 C.F.R. §§ 20.302, 20.1100 (2015).

On April 11, 2010, the Veteran requested that his claim for service connection for bilateral hammertoes be reopened.  After the receipt of additional evidence, the RO granted service connection for the hammertoes and awarded an effective date of April 11, 2010, the date of receipt of the reopened claim.

According to 38 C.F.R. § 3.400 (2015), except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  

As noted above, the December 2007 rating action denying service connection for bilateral hammertoes is final.  The claim to reopen was received on April 11, 2010.  The appropriate effective date, based on 38 C.F.R. § 3.400, is the date of receipt of the claim, that is, April 11, 2010.  As a consequence, entitlement to an earlier effective date for the award of service connection for bilateral hammertoes is not warranted and the claim must be denied.


Increased evaluations 

PTSD

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

The Veteran was originally awarded service connection for PTSD by a June 2008 rating action; a 30 percent disability evaluation was assigned.  In August 2008, he requested an increased evaluation.  The 30 percent evaluation was confirmed and continued by a March 2010 rating action.

Under the provisions for rating psychiatric disorders, a 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board recognizes that the Veterans Benefits Administration  is now required to apply concepts and principles set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association  (DSM-5). VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in October 2013.  Hence, DSM-IV is still the governing directive for this case.

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. 38 C.F.R. § 4.130  (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

VA treatment records developed between November 2007 and May 2009, demonstrate that on March 19, 2009 the Veteran complained of PTSD symptoms, to include nightmares five times a week, flashbacks with triggers, and intrusive thoughts and images of the plane crash witnessed at a 1988 Air Show in Germany.  He also noted that he was hypervigilant and had a startle response.  On March 24, he stated that he only slept about six hours a night and that he had nightmares every night.  He said that he was hypervigilant and had flashbacks.  The mental status examination noted that he had fair grooming and good eye contact.  He displayed a full affect and noted that his mood was pretty happy lately.  His speech was regular with some pressure.  His thought processes showed some circumstantiality, although it was coherent.  He denied paranoia or delusions.  The diagnoses were bipolar disorder and PTSD.

The Veteran was afforded an initial PTSD examination in January 2010.  He stated that he had trouble sleeping nightly and had nightmares six times a week.  Twice a month, he experienced what he called "day terrors;" he also noted anxiety attacks every other day.  He indicated that he had last worked in 1991 due to his PTSD symptoms.  He stated that he had episodes of anger and irritability and had limited contact with others (he only had three friends who also suffered from PTSD).  He also referred to depression and "massive" anxiety attacks.  He would have flashbacks of the plane crash in service, explaining that that was why he tried to avoid all reminders of the incident.  He commented that he had to do things in a particular order, otherwise he would become angry.  He described having panic attacks accompanied by a rapid heartbeat, difficulty breathing, and trouble thinking.  The diagnosis was PTSD.

VA treatment records from 2012 note that on February 8, the Veteran was alert, oriented and had an appropriate affect.  On March 14, he denied suicidal or homicidal ideation, as well as depression.  The following day, he was noted to be alert, oriented, and calm.  On April 20, he was cooperative and had clear speech.  His mood was bright and his affect with congruent with his mood.  He was fully oriented.  His thoughts were logical and goal directed, although his speech displayed some pressure.  He was assigned a GAF Score of 60.

The Veteran was reexamined by VA in April 2015.  The Veteran stated at the outset that his physical condition affected his mood; he was unable physically to do things he enjoyed, such as horseback riding.  The examiner noted that there was only one mental disorder present, namely PTSD.  This disorder was assigned a GAF Score of 50.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the claims folder was reviewed in conjunction with the examination.  

Since the last VA examination, the Veteran reported that he had had marital difficulties; while he wanted to attend marital therapy, his wife did not.  He noted that he has two children and that they will not let him leave the house unattended due to his general demeanor towards others and the possibility that he will become angry or upset.  He also noted that a friend had committed suicide and that he felt guilty because he had tried to help him and had failed.  He stated that he had a Master's degree in history but that he had been expelled from school and had been unable to complete his PhD (the school had stated that his mental state was a liability to the school).  He indicated that, due to situational factors, his mental health had deteriorated since 2013; he had contemplated suicide.  While not hospitalized, his wife was told what to watch for.  

The Veteran stated that he was at times "loud and nasty" towards his family and often acted like a drill sergeant towards his children.  He did not like to be around crowds and his family had to accompany him in public to ensure that he did not get into trouble.  He reported that he only slept three to four hours a night.  He denied any current drug use, but did note that he drank an occasional beer.  

The objective examination noted that he met all the diagnostic criteria to warrant a PTSD diagnosis.  His symptoms included: a depressed mood; anxiety; suspiciousness; near-continuance panic or depression that affected the ability to function; chronic sleep impairment; mild memory loss; intermittently illogical, obscure, or irrelevant speech; impaired judgment; disturbances of mood and motivation; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances (including work settings); suicidal ideation; obsessional rituals; impaired impulse control; and intermittent inability to perform activities of daily living (such as maintaining personal hygiene).   The Veteran indicated that he could be verbally "mean" and could become physically violent if his family is threatened.  

The examiner noted that between 2008 and 2009, the Veteran had a good therapist and had done well.  However, in 2013, he worsened due to various situational stresses (his school was giving him a hard time, his VA vocational rehabilitation was revoked, he had financial problems).  These problems led to suicidality in 2014.  He indicated that he would live in an RV on his property whenever he felt stressed, thus isolating himself from his family.  He stated that he had periods of numbness and not caring about anything or anyone.  He noted his wife had to pay attention to his hygiene, reminding him to shower and shave.  

After a careful review of the evidence of record, the Board finds that a 50 percent evaluation for the appeal period prior to the April 2015 VA examination more accurately represents the degree of disability experienced by the Veteran.  Prior to the 2015 VA examination, the Veteran was noted to have recurrent, almost daily nightmares, flashbacks with avoidance of reminders, intrusive thoughts, panic attacks, anger and depression.  The Veteran only had three friends with whom he shared a diagnosis of PTSD.  He also commented that this disorder has made it difficult for him to remain employed.  He was also assigned a GAF Score of 60 in April 2012, which is indicative of a moderate degree of symptomatology.   This score suggests such issues as a flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  As a consequence, the Board finds that an evaluation of 50 percent from the date of the current claim to the date of the April 2015 examination is warranted.  However, the evidence does not suggest that a 70 percent evaluation during this time period is warranted.  Again, his symptoms are of a moderate, not severe, degree.  He was not suicidal, his speech was coherent, he did not have near-continuous panic attacks, he was oriented and he was able to maintain his personal hygiene.  Given this, a 50 percent, but no higher, evaluation is justified during this time frame.

As of the date of the 2015 VA examination, the Board finds that a 70 percent evaluation is warranted.  This examination clearly indicates that the Veteran's mental health has deteriorated.   He displayed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  The Veteran was also assigned a GAF score of 50, which is suggestive of serious symptomatology.  The examination results as noted above are completely consistent with the criteria required to justify a 70 percent disability evaluation.  Therefore, as of the April 2015 VA examination, a 70 percent disability evaluation is warranted.

At no time during the appeal period, however, has entitlement to a 100 percent disability evaluation been demonstrated.  The Veteran's PTSD symptoms did not amount to total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Symptomatology to this degree has not been shown at any time; therefore, a 100 percent evaluation is not established.  

It is therefore found that during the appeal period prior to the April 2015 VA examination, a 50 percent disability evaluation for the Veteran's service-connected PTSD is warranted.  Subsequent to the April 2015 VA examination, a 70 percent evaluation is justified.  After resolving any reasonable doubt in the Veteran's favor, his claim is granted.

Tinnitus 

The Veteran is contending that an evaluation higher than 10 percent is warranted for the service-connected tinnitus.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify the existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United States Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit  (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the CAVC's decision in Smith.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  VA then lifted the stay on the adjudication of tinnitus rating cases. 

The Veteran has already been assigned the maximum rating of 10 percent, under Diagnostic Code 6260, and there is no legal basis upon which to award a higher or separate schedular evaluation for tinnitus. 

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted for either the PTSD or the tinnitus.  Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for tinnitus.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  A rating in excess of 10 percent for tinnitus is not warranted.

The Board has also considered whether referral for extraschedular consideration is warranted.  In exceptional cases where the schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, concerning the psychiatric symptomatology and the effects of his tinnitus, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as a depressed mood; anxiety; suspiciousness; near-continuance panic or depression that affected the ability to function; chronic sleep impairment; mild memory loss; intermittently illogical, obscure, or irrelevant speech; impaired judgment; disturbances of mood and motivation; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances (including work settings); suicidal ideation; obsessional rituals; impaired impulse control; and intermittent inability to perform activities of daily living (such as maintaining personal hygiene), as well as the complaints of ringing in the ears.  Mauerhan, 16 Vet. App. at 443.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

The record indicates that the Veteran has raised a separate claim for a total disability due to unemployability and has been requested to submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board will not address this issue until the AOJ has had the opportunity to adjudicate it in the first instance.

Finally, the record does not raise the issue of special monthly compensation.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, those issues are not part of the rating appeal. 

Service connection

Bilateral hearing loss

The Veteran has requested service connection for bilateral hearing loss.  He stated that he was near the explosions when the planes crashed during an air show in Germany and that this caused him to experience hearing loss.  Therefore, he believes that service connection is warranted.

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R.§ 3.385.  The CAVC has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."   Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The CAVC held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. §°3.385 operates only to establish when a hearing loss can be service-connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

A review of the service treatment records does not show any complaints of, treatment for, or diagnosis of hearing loss.  While the October 1988 separation examination noted that he had been routinely exposed to loud noise during his service, no hearing loss was identified.

An audiological consultation was performed in April 2011 by VA.  This noted that he had been near the explosion of an aircraft nose cone in service.  The assessment was borderline normal hearing at all frequencies tested.  Speech discrimination scores were of 80 percent in the right ear and 84 percent in the left.

Another VA audiological evaluation was performed in April 2012.  Testing showed essentially normal hearing thresholds at all frequencies tested except for 30 dB at 3000-8000 Hz on the right and 35 dB at 3000 Hz on the left.  Speech discrimination was 96 percent bilaterally.

The Veteran was afforded a VA examination in November 2014.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
20
LEFT
15
15
25
25
20

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The diagnosis was normal bilateral hearing.

After a careful review of the evidence of record, it is determined that entitlement to service connection for a bilateral hearing loss disability has not been established.  A review of the objective evidence indicates that, during the course of this appeal, the Veteran has never been diagnosed with a hearing loss disability for VA purposes.  While the Board does note one instance, in 2011, when speech discrimination scores were below 94 percent, it is unclear from this record whether the Maryland CNC test was used.  Significantly, the VA examination does not support this degree of loss of speech discrimination; to the contrary, speech discrimination on the November 2014 VA examination, was noted to be 94 percent.  The Board will afford the greatest weight to the 2014 VA examination, which specifically noted that the Maryland CNC test had been utilized and which also reviewed the entire claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The findings of the audiological evaluation also do not show that threshold levels in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 40 decibels or greater or that the thresholds for at least three of these frequencies are 26 decibels or greater.  Significantly, the examiner diagnosed normal hearing bilaterally.  As a consequence, the Board finds that a bilateral hearing loss disability has not been diagnosed during the pendency of this appeal.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a hearing loss disability, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of a hearing loss disability, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's general contention that he has this claimed disability and that it is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise. 

Again, the medical records do not reflect a diagnosis of a hearing loss disability. The Veteran's general contentions are outweighed by the lack of diagnosis or complaints reflected in the medical records. 

Absent a showing of a bilateral hearing loss disability, service connection for this disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a bilateral hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Traumatic brain injury (TBI)

The Veteran has asserted that he sustained a head injury at the time of the plane crash in 1988 while stationed in Germany.  He has stated that he suffers from headaches and dizziness as a result.  

A review of the service treatment records indicates no complaints of, treatment for, or diagnosis of a TBI.  His separation examination conducted in December 1988 specifically indicated no history of a head trauma.

VA treatment records from 2010 reflect the Veteran's complaints of headaches and dizziness, which he attributed to a head trauma sustained in service.  These records also indicated that he had been in a motor vehicle accident after service that had aggravated his headaches.

VA examined the Veteran in November 2014.  The examiner indicated that the evidence of record had been reviewed in conjunction with the examination.  While the examiner noted that the Veteran had been exposed to a blast in 1998 [sic], there was no indication that it was severe enough to cause any injury.  In fact, the examiner noted that the Veteran had never had a TBI.  The objective examination noted that his memory, attention, judgment, social interaction, orientation, motor activity, and visual spatial orientation were all normal.  The Veteran had no subjective symptoms.  There were no neurobehavioral effects, he was able to communicate and his consciousness was normal.  A December 2014 addendum corrected the November 2014 examination, noting that the response to whether the Veteran had any subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI should have been "no."  The Veteran was noted to have no scars or other physical conditions indicative of a TBI.  The examiner concluded that "[t]here is no evidence of TBI having occurred at any time in his life."

After a careful review of the evidence of record, it is found that entitlement to service connection for the residuals of a TBI is not warranted.  While the Veteran was exposed to a blast in service, there is no indication that he sustained a TBI as a result.  The service treatment records make no reference to the Veteran having sustained any type of head trauma in service.  While the Veteran stated that he had headaches and dizziness, the comprehensive examination conducted by VA in November 2014 found no indications that the Veteran was suffering from any residuals that could be attributed to a TBI.  In fact, the examiner concluded that there was no evidence that the Veteran had ever sustained a TBI at any time.

In the absence of proof of a current disability, there can be no valid claim.  Boyer, supra; Brammer, supra.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of any TBI residuals, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a diagnosis of TBI residuals, the Board must deny the Veteran's claim.  See Degmetich, supra. 

The Board has considered the Veteran's general contention that he has this claimed disability and that it is due to his service, but he is not competent to attest to a diagnosis or to etiology as this requires medical expertise. 

Again, the medical records do not reflect a diagnosis of any residuals attributable to a TBI. The Veteran's general contentions are outweighed by the lack of diagnosis or complaints reflected in the medical records. 

Absent a showing of any disabilities or residuals attributable to a TBI, service connection for this disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for TBI residuals must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


New and material evidence: right ankle

The Veteran has requested that his claim for service connection for a right ankle disorder be reopened.  This claim had been denied by the RO in November 2011.  The evidence of record at the time of this decision included the Veteran's service treatment records.  These noted that the Veteran sustained a fracture of the right distal tibia and fibula at 10 years of age (he had been struck by a car).  His entrance examination was normal.  There is no indication of any complaints about the ankle during service.  He received no treatment and no diagnosis of an ankle disorder was made.  Following service, the Veteran sustained a right talus fracture dislocation in a car accident in 2006.  Subsequent records refer to a collapse of the subtalar joint and severe posttraumatic arthritis.

An examination was conducted in December 2010.  The Veteran indicated that his right ankle problem had begun in 1976, although he had no symptoms until after he joined the service.  He complained of pain, instability, weakness, give way, stiffness, locking, swelling, fatigability, heat, lack of endurance and redness.   He said that he could not bear weight on his right ankle.  The objective examination noted that the right leg was shorter than the left.  While the ankle was not ankylosed there was limited motion.  The right ankle displayed painful motion, weakness, edema, and tenderness.  He was noted to be unable to dorsiflex the right foot; as a result, he walked with a limp.  His right foot had callosities, suggesting abnormal weight bearing.  However, no opinion was provided as to the cause or etiology of the current right ankle disorder.

The November 2011 decision found that there was no evidence that demonstrated that the right ankle disability was incurred in or caused by his period of service.

Evidence since this denial includes VA treatment records that showed continuing treatment for the Veteran's right ankle complaints.  The ankle was very painful and he had edema over the entire right foot.  These records also noted that the Veteran had sustained a right ankle fracture in a post-service 2006 motor vehicle accident.  An x-ray performed in October 2015 showed degenerative joint disease (DJD) of the tibiotalar joint and subtalar joint narrowing.  There was also degenerative disease of the lateral compartment of the ankle.  There was pseudoarticulation of the lateral malleolus with the bones of the calcaneus.  There was no evidence presented that established a link between the current right ankle disability and the Veteran's period of service.

After reviewing the evidence of record, it is determined that the Veteran has not presented new and material evidence to reopen his claim for service connection for a right ankle disability.  In this case, the evidence received subsequent to the December 2007 Board denial is not material.  Specifically, it continues to indicate his assertions that his current right ankle disability, to include that arthritis was caused by the rigors of his service.  Specifically, he stated that his ankle fracture sustained at the age of 10 was aggravated by his service.  However, there is no additional evidence that indicates that there is any etiological relationship between his current right ankle disability and his service (as opposed to the 2006 motor vehicle accident).  Basically, there is still no evidence relating the disorder to his service.  Therefore, since this evidence does not address the basis of the prior denial, it is not "new and material."  Therefore, the request to reopen the claim of entitlement to service connection for a right ankle disability is denied.


ORDER

Entitlement to an effective date earlier than April 11, 2010 for the award of service connection for bilateral hammertoes is denied.

Entitlement to an evaluation of 50 percent for PTSD prior to April 17, 2015 is granted and entitlement to an evaluation of 70 percent from April 17, 2015 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for TBI is denied.

New and material evidence to reopen the previously denied claim for service connection for a right ankle disability not having been submitted, the claim to reopen is denied.


REMAND

While the additional delay regrettable, the Board has determined that certain issues must be returned to the AOJ for further development.

The Veteran has contended that he suffers from neck, left ankle, bilateral knee and a back disabilities, as well as bronchitis, which are all related to his period of service.  Specifically, he has argued that the joint disorders are related to his service-connected bilateral hammertoes and the resultant altered gait.  He also asserted that his bronchitis was caused by in-service asbestos exposure.

The Veteran was examined by VA in December 2010.  Significantly, the Board notes that the examiner did not review the claims folder and thus never reviewed the service treatment records.  The examiner noted that the Veteran's hammertoes were one of many foot conditions from which he suffered (he also had a healed fracture deformity of the right 2nd through 5th metatarsals; bilateral bunion with hallux valgus; right Achilles spur; left calcaneal spurs; bilateral pes planus; and bilateral hammertoes).  The examiner then concluded that the Veteran's various joint complaints were not related to the hammertoes but were more likely related to compensating for the right ankle and "other foot conditions."  It was not explained what other foot conditions would be involved, which does not rule out the hammertoes.  No rationale was provided.  Moreover, the examiner rendered no opinion as to whether the service-connected hammertoes could be aggravating the claimed joints.  Therefore, this examination of the joints is not adequate and another examination must be conducted.

As to the Veteran's bronchitis claim, he stated that this condition began in 1986.  He said that during flare-ups, he would have difficulty breathing, a productive cough and chest congestion.  He would have moderate shortness of breath with activity.  He also indicated that he had been hospitalized in 2002 after he had passed out in public due to an inability to breathe.  The examiner stated that "I am unaware of the conditions for which the veteran was treated in service.  Review of treatment records would be needed for review in order to provide a proper assessment."  Clearly, since the examiner never reviewed the claims folder, the opinion is not adequate.  Therefore, another examination is needed.

In April 2015, the RO issued a rating action that denied entitlement to service connection for sleep apnea, hypertension, and a cardiac disability.  In May 2015, the Veteran submitted a notice agreement with these denials.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board accepts limited jurisdiction over those issues, for the sole purpose of remanding so that a statement of the case can be issued.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all VA and non-VA health-care providers from whom he receives treatment for his neck, left ankle, knees, back and bronchitis that are not already of record.  The AOJ must obtain all identified records.  For any identified non-VA records, the AOJ must make two attempts to obtain the records.  For any VA records identified, the AOJ must continue its attempts to obtain these records until it is determined that they are not available or that further attempts to obtain them would be futile.  All efforts to obtain all identified records must be documented in the claims folder.

2.  Afford the Veteran a complete VA orthopedic examination of the neck, left ankle, both knees and the spine.  All indicated special studies deemed necessary must be conducted.  The examiner must review all records contained in the Veteran's e-folder (VBMS and VVA), to include the service treatment records, and such review must be documented in the examination report.  The examiner must address the following:

	a) Identify all diagnosed disorders of the neck, left ankle, knees and spine;
	b) for all diagnosed disorders, render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that they were incurred in or aggravated by service;
	c) for all diagnosed disorders, render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that they were aggravated beyond their natural progression by the service-connected bilateral hammertoes.

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Afford the Veteran a complete VA respiratory examination.  All indicated special studies deemed necessary must be conducted.  The examiner must review all records contained in the Veteran's e-folder (VBMS and VVA), to include the service treatment records, and such review must be documented in the examination report.  The examiner must provide a diagnosis for all respiratory disorders currently present.  Thereafter, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50-50 degree of probability) that any diagnosed respiratory disorders were incurred in or aggravated by the Veteran's service.  The examiner must specifically note review of the service treatment records, which indicate that the Veteran was treated for several upper respiratory infections and for bronchitis (see the October 27, 1988 treatment note).

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  The AOJ must review the record and ensure that all requested development has been completed to the extent possible.  Any deficiencies must be addressed prior to returning the case to the Board.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Once the above-requested development has been completed, readjudicate the issues of entitlement to service connection for disabilities of the neck, left ankle, both knees, and the back, and for bronchitis.  If any part of the decision remains adverse to the Veteran, he must be provided a supplemental statement of the case, and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

7.  Issue a statement of the case on the issues of entitlement to service connection for sleep apnea, hypertension, and a cardiac disability.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to perfect appeals of those issues.  If he perfects an appeal by the submission of a timely substantive appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


